Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       November 8, 2016



       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    MARTIN O. NICKERSON, JR.,                                       No. 48702-1-II

                         Appellant,

          v.                                                  UNPUBLISHED OPINION

    WASHINGTON STATE DEPARTMENT OF
    REVENUE, GOVERNOR JAY INSLEE,
    Washington State Governor (in his official
    capacity), WASHINGTON ATTORNEY
    GENERAL BOB FERGURSON, (in his
    official capacity), CAROL NELSON, Director
    of Washington State Department of Revenue,
    (in her official capacity), and JOHN AND
    JANE DOES 1-10,

                         Respondents.

         MAXA, A.C.J. – Martin Nickerson appeals the trial court’s denial of his motion for

summary judgment and grant of summary judgment in favor of the Department of Revenue

(DOR).1 Nickerson sued to enjoin DOR from collecting retail sales taxes and business and

operating (B&O) taxes after DOR assessed taxes against him and a business entity he owned

based on his operation of a medical marijuana collective garden.

         Nickerson claims that imposition of the retail sales and B&O taxes violates two

provisions of the United States Constitution – the Supremacy Clause and the Fifth Amendment.


1
  In addition to DOR, Nickerson named as defendants Governor Jay Inslee, Attorney General
Bob Ferguson, Director of DOR Carol Nelson, and unidentified employees of DOR. We refer to
all defendants collectively as “DOR.”
No. 48702-1-II


Specifically, Nickerson argues that the trial court erred in denying his injunction because (1)

DOR’s attempt to collect taxes on retail sales of medical marijuana is preempted by the federal

Controlled Substances Act (CSA), 21 U.S.C. §§ 801-971; and (2) requiring that he file tax

returns and pay taxes on medical marijuana sales would violate his right against self-

incrimination by providing the State with evidence it could use against him in his pending

criminal prosecution for possession and delivery of marijuana.

       We hold that (1) the CSA does not preempt DOR’s collection of retail and B&O taxes for

medical marijuana sales because such tax collection does not create a positive conflict with the

purpose of the CSA as required for preemption under 21 U.S.C. § 903, and (2) filing tax returns

and paying retail sales and B&O taxes does not violate Nickerson’s Fifth Amendment right

against self-incrimination because those actions do not require Nickerson to divulge any

incriminating information.

       Accordingly, we affirm the trial court’s denial of Nickerson’s summary judgment motion

and its grant of summary judgment in favor of DOR.

                                              FACTS

       In 2011, the legislature passed Engrossed Second Substitute Senate Bill (ESSSB) 5073 to

address medical marijuana. Among other things, the bill allowed wholesale and retail sales of

medical marijuana by licensed producers and dispensers. The governor signed ESSSB 5073 into

law only after vetoing many sections, including the sections allowing the retail sale of medical

marijuana. But the final law still allowed “noncommercial production, possession,

transportation, delivery, or administration of cannabis for medical use” and the operation of

“collective gardens,” described as “qualifying patients sharing responsibility for acquiring and



                                                 2
No. 48702-1-II


supplying the resources required to produce and process cannabis for medical use.” Former

RCW 69.51A.025, .085(2) (2011). The law became known as the Washington State Medical

Use of Cannabis Act (MUCA).

       On March 8, 2011, Nickerson filed a master business application as a sole proprietor

(doing business as “Northern Cross”) and listed his business as selling “skin products, hemp

products, soaps.” Clerk’s Papers (CP) at 93, 95. On February 23, 2012, Nickerson filed a

second master business application for a corporation called “Northern Cross Collective Gardens”

and listed “collective garden” as its principal product or service. CP at 97, 99. Nickerson also

indicated that Northern Cross Collective Gardens was a retail business with an estimated gross

annual income over $100,001. Nickerson checked the box for tax registration on both

applications. However, neither he nor his business ever filed tax returns or paid taxes.

       In May 2011 – after the governor signed ESSSB 5073 into law but before the law took

effect – DOR released a notice that medical marijuana sales would be subject to retail sales taxes

and B&O taxes.

       On April 2, 2012, the State charged Nickerson with multiple felony counts for delivery of

marijuana, possession of marijuana with intent to deliver, and maintaining a place for controlled

substances.

       On November 13, 2013, DOR assessed taxes against Nickerson and Northern Cross for

the years 2011-2013 and against Northern Cross Collective Gardens for the years 2011-2012, but

indicated that the amounts would be amended when Nickerson filed tax returns showing actual

sales totals. Nickerson did not pay the taxes or respond to DOR, and on December 30 DOR

issued tax warrants for unpaid taxes in the amount of $7,152.66 for Nickerson and $55,016.95



                                                 3
No. 48702-1-II


for Northern Cross Collective Gardens. DOR then filed the warrants in superior court and

obtained judgments against Nickerson and Northern Cross Collective Gardens.

       DOR pursued collection of the unpaid taxes and garnished $824.23 from Nickerson’s

bank account. DOR also revoked the business registrations for Nickerson and Northern Cross

Collective Gardens.

       On January 8, 2014, Nickerson filed a tax appeal petition with DOR. DOR dismissed the

petition as untimely because it was not filed within 30 days of the assessment.

       On October 24, Nickerson filed suit against DOR, seeking declaratory relief and an

injunction against enforcement of the tax assessments. Nickerson then filed a summary

judgment motion, seeking declaratory relief and a permanent injunction. DOR filed a motion to

dismiss, which the trial court later converted to a summary judgment motion. The trial court

denied Nickerson’s summary judgment motion and granted DOR’s summary judgment motion.

       Nickerson appeals the trial court’s summary judgment orders.

                                           ANALYSIS

A.     LEGAL PRINCIPLES

       1.   Standard of Review

       We review a trial court's order granting summary judgment de novo. Keck v. Collins,

184 Wash. 2d 358, 370, 357 P.3d 1080 (2015). We review the evidence and all reasonable

inferences from the evidence in the light most favorable to the nonmoving party. Id. Summary

judgment is appropriate where there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. CR 56(c); Keck, 184 Wash. 2d at 370.




                                                4
No. 48702-1-II


       2.    Tax Review and Injunctive Relief

       Nickerson claims that DOR should not have imposed taxes on his collective garden

activities. But RCW 82.32.150 provides that a party generally cannot contest the imposition of

taxes until all taxes, penalties, and interest have been paid. Because Nickerson has not paid the

assessed taxes, he cannot challenge the imposition of retail sales and B&O taxes under

Washington law. See AOL, LLC v. Dep’t of Revenue, 149 Wash. App. 533, 547, 205 P.3d 159

(2009). In other words, in this action he cannot make any statutory arguments about the

applicability of the tax code to his particular business and sales.

       RCW 82.32.150 also states that a trial court cannot restrain or enjoin the collection of any

tax, but provides an exception for when assessment of a tax violates the United States

Constitution or Washington Constitution. Therefore, a party may challenge tax assessments on

constitutional grounds and seek injunctive relief even if the taxes have not been paid. AOL, 149
Wash. App. at 547. Nickerson falls within this exception because he claims that the taxes violated

the United States Constitution.2

       3.    Washington Retail and B&O Taxes

       RCW 82.08.020(1)(a)3 states that retail sales tax applies to “each retail sale” of

“[t]angible personal property, unless the sale is specifically excluded from the RCW 82.04.050


2
  Nickerson also states that the taxes violate his right against self-incrimination under article 1,
section 9 of the Washington Constitution, but his briefs focus exclusively on case law related to
the Fifth Amendment. In any event, the Washington Constitution does not provide any greater
protection than the Fifth Amendment. See State v. Mendes, 180 Wash. 2d 188, 194, 322 P.3d 791
(2014), cert. denied, 135 S. Ct. 1718 (2015).
3
  RCW 82.08.020 has been amended since the events of this case transpired. See LAWS OF 2014,
ch. 140, § 12. However, these amendments do not impact the statutory language relied on by
this court. Accordingly, we do not include the word “former” before RCW 82.08.020.


                                                  5
No. 48702-1-II


definition of retail sale.” None of the exclusions in RCW 82.04.0504 apply to medical

marijuana. A retail sale is defined as “every sale of tangible personal property . . . to all persons

irrespective of the nature of their business.” RCW 82.04.050(1)(a). The definition does not

distinguish between legal and illegal sales.

       RCW 82.04.220 requires those who make retail sales to pay retailing B&O tax on the

gross proceeds of the sales made by their businesses. “ ‘Gross proceeds of sales’ means the

value proceeding or accruing from the sale of tangible personal property” without deductions for

costs and expenses. RCW 82.04.070. As with the definition of “retail sale,” the definition does

not distinguish between legal and illegal sales.

       To pay the applicable retail sales and B&O taxes, individuals or businesses must submit a

combined excise tax return. The combined return requires the tax return preparer’s name and the

business name and address. Required information includes the gross amount of any sales, but

not the type of product being sold.

B.     FEDERAL PREEMPTION

       Nickerson argues that the CSA preempts DOR’s application of Washington’s tax laws to

medical marijuana collective gardens.5 We disagree.




4
  RCW 82.04.050 also has been amended since the events of this case transpired. See LAWS OF
2015, 3d Spec. Sess., ch. 6, § 1105. However, these amendments do not impact the statutory
language relied on by this court. Accordingly, we do not include the word “former” before RCW
82.04.050.
5
 DOR argues that Nickerson has no standing to assert the preemption argument because even if
we hold that the CSA preempts MUCA as Nickerson argues in his assignment of error, he still
would not be entitled to tax relief. But because Nickerson’s actual preemption argument is
broader, we will assume without deciding that Nickerson has standing.


                                                   6
No. 48702-1-II


        1.   Legal Principles

        The preemption doctrine derives from the Supremacy Clause of the United States

Constitution, which provides that federal law shall be the supreme law of the land,

notwithstanding the constitution or laws of any state. U.S. CONST. art. VI, cl. 2; Mut. Pharm. Co.

v. Bartlett, ___ U.S. ___, 133 S. Ct. 2466, 2473, 186 L. Ed. 2d 607 (2013). But courts assume

that the historic police powers of the states are not preempted by a federal law unless preemption

was Congress’s clear and manifest purpose. Wyeth v. Levine, 555 U.S. 555, 565, 129 S. Ct.
1187, 173 L. Ed. 2d 51 (2009). And in Washington, there is a strong presumption against

finding preemption – “[p]reemption is the exception, not the rule.” Hisle v. Todd Pac. Shipyards

Corp., 151 Wash. 2d 853, 864, 93 P.3d 108 (2004).

        Preemption depends on Congress’s intent, and Congress can preempt state law in three

ways:

        First, in enacting the federal law, Congress may explicitly define the extent to which
        it intends to pre-empt state law. Second, even in the absence of express pre-emptive
        language, Congress may indicate an intent to occupy an entire field of regulation,
        in which case the States must leave all regulatory activity in that area to the Federal
        Government. Finally, if Congress has not displaced state regulation entirely, it may
        nonetheless pre-empt state law to the extent that the state law actually conflicts with
        federal law.

Mich. Canners & Freezers Ass’n v. Agric. Mktg. & Bargaining Bd., 467 U.S. 461, 469, 104 S.

Ct. 2518, 81 L. Ed. 2d 399 (1984) (internal citations omitted). When a federal law contains an

express preemption provision, “the court ‘must in the first instance focus on the plain wording of

the clause, which necessarily contains the best evidence of Congress’ pre-emptive intent.’ ” Hue

v. Farmboy Spray Co., Inc., 127 Wash. 2d 67, 79, 896 P.2d 682 (1995) (quoting CSX Transp., Inc.

v. Easterwood, 507 U.S. 658, 664, 113 S. Ct. 1732, 123 L. Ed. 2d 387 (1993)).



                                                  7
No. 48702-1-II


       The CSA contains an express preemption provision, which is entitled “Application of

State Law”:

       No provision of this subchapter shall be construed as indicating an intent on the
       part of the Congress to occupy the field in which that provision operates, including
       criminal penalties, to the exclusion of any State law on the same subject matter
       which would otherwise be within the authority of the State, unless there is a positive
       conflict between that provision of this subchapter and that State law so that the two
       cannot consistently stand together.

21 U.S.C. § 903 (emphasis added). The parties agree that the language of 21 U.S.C. § 903

indicates that Congress did not intend to explicitly preempt state law or to occupy the entire field

of regulation for controlled substances. Therefore, the parties agree that only the third means of

preemption – conflict preemption – is at issue here.

       Conflict preemption can occur when either (1) compliance with both federal and state law

is impossible, or (2) state law “ ‘stands as an obstacle to the accomplishment and execution of

the full purposes and objectives of Congress.’ ” Hillman v. Maretta, ___ U.S. ___, 133 S. Ct.
1943, 1950, 186 L. Ed. 2d 43 (2013) (quoting Hines v. Davidowitz, 312 U.S. 52, 67, 61 S. Ct.
399, 85 L. Ed. 581 (1941)). These two types of conflict preemption are often referred to as

“impossibility” and “obstacle” preemption.6

       2.     Impossibility Preemption Analysis

       Courts have noted that “[i]mpossibility pre-emption is a demanding defense.” Wyeth,
555 U.S. at 573. Impossibility preemption asks whether it is “ ‘impossible for a private party to



6
  DOR argues that we should consider only the impossibility standard for conflict preemption
because the phrase “so that the two cannot consistently stand together” in 21 U.S.C. § 903
indicates that only conflicts making it impossible to comply with both state law and the CSA
would trigger preemption. We do not need to decide this issue because Nickerson’s argument
fails under both the impossibility and obstacle standards.


                                                  8
No. 48702-1-II


comply with both state and federal requirements.’ ” PLIVA, Inc. v. Mensing, 564 U.S. 604, 618,

131 S. Ct. 2567, 180 L. Ed. 2d 580 (2011) (quoting Freightliner Corp. v. Myrick, 514 U.S. 280,

287, 115 S. Ct. 1483, 131 L. Ed. 2d 385 (1995)). It is met when state law requires that which

federal law forbids or vice versa. Mut. Pharmaceutical, 133 S. Ct. at 2476-77.

       Nickerson cannot meet the requirements of impossibility preemption here because he

cannot show that Washington law requires him to violate federal law. DOR assessed retail sales

and B&O taxes against Nickerson for his collective garden’s “sales” of medical marijuana.

Under Washington law, Nickerson is required to pay applicable retail sales and B&O taxes. But

Washington tax law does not compel Nickerson to engage in conduct the CSA forbids – selling

marijuana.

       Nickerson does not explain how paying retail sales and B&O taxes would constitute a

violation of the CSA. Accordingly, we hold that impossibility preemption does not apply.

       3.    Obstacle Preemption Analysis

       Nickerson argues that even if impossibility preemption does not apply, DOR’s taxation of

collective gardens triggers obstacle preemption. “What is a sufficient obstacle is a matter of

judgment, to be informed by examining the federal statute as a whole and identifying its purpose

and intended effects.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 373, 120 S. Ct.
2288, 147 L. Ed. 2d 352 (2000). We must first consider the entire scheme of the CSA to

determine its purpose and then ask whether that purpose can be accomplished or if the state law

frustrates the CSA’s provisions and refuses their natural effect. Id.

       The Supreme Court has described the “main objectives” of the CSA as “combating drug

abuse and controlling the legitimate and illegitimate traffic in controlled substances” by creating



                                                 9
No. 48702-1-II


a “comprehensive, closed regulatory regime criminalizing the unauthorized manufacture,

distribution, dispensing, and possession” of classified substances. Gonzales v. Oregon, 546 U.S.
243, 250, 126 S. Ct. 904, 163 L. Ed. 2d 748 (2006). The Court also has noted that “a primary

purpose of the CSA is to control the supply and demand of controlled substances in both lawful

and unlawful drug markets.” Gonzales v. Raich, 545 U.S. 1, 19, 125 S. Ct. 2195, 162 L. Ed. 2d 1

(2005).

          Nickerson argues that the DOR’s application of retail sales and B&O taxes to medical

marijuana collective gardens conflicts with the purposes of the CSA. He argues that by applying

retail sales and B&O taxes to collective gardens, DOR effectively “converted” a noncommercial

activity into a commercial activity. But again, taxing Nickerson’s marijuana transactions does

not change the nature of those transactions. Nickerson has not established that his collective

garden activities would be any different if those activities were not taxed.

          DOR’s tax assessments on collective gardens indicate that it is aware of the medical

marijuana market, but that is not the same as promoting or condoning the market. It is well-

established that states have authority to tax illegal activities. Dep’t of Revenue of Mont. v. Kurth

Ranch, 511 U.S. 767, 778, 114 S. Ct. 1937, 128 L. Ed. 2d 767 (1994). DOR’s tax assessments

did not cause Nickerson to grow, possess, and distribute medical marijuana. Rather, DOR

imposed taxes on Nickerson because he had distributed medical marijuana in exchange for other

items of value. The taxes came after the fact.

          In addition, the CSA is concerned with the supply and demand of classified drugs and

therefore seeks to control the “distribution, dispensing, and possession” of classified drugs.

Gonzales, 546 U.S. at 250. It is hard to see how the DOR’s tax assessments would disturb the



                                                 10
No. 48702-1-II


CSA’s ability to regulate the distribution, dispensing, or possession of marijuana. Further,

DOR’s tax assessments do not impede federal prosecution for CSA violations. Federal

authorities are free to enforce the CSA in an effort to effectuate the purposes and objectives of

the law – to control drug trafficking and the supply and demand for classified drugs.

       Accordingly, we hold that DOR’s application of retail sales and B&O taxes to collective

gardens’ “sales” of medical marijuana does not create an obstacle to the execution of the full

purposes and objectives of the CSA.

       4.    Summary

       Because DOR’s application of the retail sales and B&O taxes to the “sale” of medical

marijuana through collective gardens does not create a “positive conflict” with the CSA as

required in 21 U.S.C. § 903, these taxes are not preempted and do not violate the Supremacy

Clause of the United States Constitution. Accordingly, Nickerson fails to show he is entitled to

an injunction on this basis.

C.     FIFTH AMENDMENT CLAIM

       Nickerson argues that his Fifth Amendment right against self-incrimination would be

violated if he was required to file a tax return showing his gross income from the collective

garden and to pay taxes on that income. We disagree.

       1.    Legal Principles

       The Fifth Amendment to the United States Constitution, which was made applicable to

the states by the Fourteenth Amendment, provides that “[n]o person . . . shall be compelled in

any criminal case to be a witness against himself.” U.S. CONST. amend. V; Chavez v. Martinez,

538 U.S. 760, 766, 123 S. Ct. 1994, 155 L. Ed. 2d 984 (2003). Only communication that is



                                                11
No. 48702-1-II


testimonial, incriminating, and compelled can qualify for protection under the Fifth Amendment.

Hiibel v. Sixth Judicial Dist. Court of Nev., Humboldt County, 542 U.S. 177, 189, 124 S. Ct.
2451, 159 L. Ed. 2d 292 (2004).

         A testimonial communication is one that explicitly or implicitly relates to a factual

assertion or discloses information. Id. And an incriminating communication is one that the

witness “ ‘reasonably believes could be used in a criminal prosecution or could lead to other

evidence that might be so used.’ ” Id. at 190 (quoting Kastigar v. United States, 406 U.S. 441,

445, 92 S. Ct. 1653, 32 L. Ed. 2d 212 (1972)).

         The Fifth Amendment protection encompasses more than statements that are themselves

inculpatory:

         The privilege afforded not only extends to answers that would in themselves
         support a conviction under a federal criminal statute but likewise embraces those
         which would furnish a link in the chain of evidence needed to prosecute the claimant
         for a federal crime.

Hoffman v. United States, 341 U.S. 479, 486, 71 S. Ct. 814, 95 L. Ed. 1118 (1951) (emphasis

added). Therefore, the scope of statements covered by the Fifth Amendment is not limited to

compelled testimony that is actually used against the defendant in a criminal trial, but also

includes compelled statements that provide a “link in the chain.” United States v. Hubbell, 530
U.S. 27, 37-38, 120 S. Ct. 2037, 147 L. Ed. 2d 24 (2000). However, “the fact that incriminating

evidence may be the byproduct of obedience to a regulatory requirement, such as filing an

income tax return . . . does not clothe such required conduct with the testimonial privilege.” Id.

at 35.




                                                  12
No. 48702-1-II


       2.   Fifth Amendment and Taxes

       In United States v. Sullivan, the defendant argued that filing an income tax return would

violate his Fifth Amendment rights because his income derived from the illegal sale of alcohol.

274 U.S. 259, 262-64, 47 S. Ct. 607, 71 L. Ed. 1037 (1927). The tax statute at issue had broad

applicability and defined gross income as income derived from any source. Id. at 263. The

Court held that the Fifth Amendment did not offer a defense to the defendant’s prosecution for

willful failure to file a return because the income tax return did not compel any incriminating

information. Id. at 263-64. The Court concluded that “[i]t would be an extreme if not an

extravagant application of the Fifth Amendment to say that it authorized a man to refuse to state

the amount of his income because it had been made in crime.” Id.

       In contrast, in Marchetti v. United States the Court upheld a Fifth Amendment argument

regarding a tax system that specifically targeted those engaged in the business of illegal

wagering. 390 U.S. 39, 41-44, 88 S. Ct. 697, 19 L. Ed. 2d 889 (1968). The tax statutes at issue

in Marchetti required persons engaged in a wagering business to register with the Internal

Revenue Service and to provide detailed information about their operations. Id. at 42-43. The

Court noted that in all states wagering was “an area permeated with criminal statutes,” making

those engaged in wagering “a group inherently suspect of criminal activities.” Id. at 47 (internal

quotation marks omitted). The Court held that the wagering tax statutes created a “real and

appreciable, and not merely imaginary and unsubstantial” risk of self-incrimination because of

the comprehensive information the statutes required from registrants. Id. at 48 (internal

quotation marks omitted).




                                                13
No. 48702-1-II


       In Leary v. United States, the Court held that the defendant’s invocation of his Fifth

Amendment right provided a full defense to his conviction for failure to pay the transfer tax

required by the “Marihuana Tax Act”. 395 U.S. 6, 29, 89 S. Ct. 1532, 23 L. Ed. 2d 57 (1969).

The statutes at issue were similar to those in Marchetti in that they provided a comprehensive

scheme requiring forms for registration and payment that applied only to a specific group (those

dealing in marijuana) and provided that records of compliance could be obtained by law

enforcement. Id. at 14-15. The Court reasoned that the marijuana transfer tax imposed on the

defendant a “real and appreciable risk of self-incrimination” by requiring him to identify himself

“not only as a transferee of marihuana but as a transferee who had not registered and paid the

occupational tax” required by law. Id. at 16 (internal quotation marks omitted). Therefore, the

defendant had “ample reason to fear” that complying with the transfer tax would provide a “link

in a chain of evidence tending to establish his guilt” under the state marijuana laws. Id. (internal

quotation marks omitted).

       3.    Fifth Amendment Analysis

       Nickerson argues that if he files the combined excise tax return to pay retail sales and

B&O taxes, “any gross income on the tax return, combined with the business registrations,

would be evidence tending to incriminate him for purposes of that criminal prosecution, as well

as many federal crimes” because it would indicate that he received funds for providing

marijuana. Br. of Appellant at 33. We disagree.

       There are several reasons why Nickerson’s payment of the retail sales and B&O tax

would not create a “real and appreciable” risk of self-incrimination. First, unlike the tax statutes

at issue in Marchetti and Leary, the tax statutes at issue here are generally applicable retail sales



                                                 14
No. 48702-1-II


and B&O taxes. The taxes apply to all people and businesses that make sales within Washington

without regard to what is sold. Therefore, the mere fact that Nickerson is subject to retail sales

and B&O taxes does not create any suspicion of criminal activity.

       Second, the combined excise tax return does not require any incriminating information.

The tax returns in Marchetti and Leary essentially required the taxpayer to admit to engaging in

illegal activity. But Nickerson needed to provide only sales totals and information about where

the sales took place in order to complete his return. The return did not ask Nickerson to identify

what he sold.

       Third, Nickerson’s argument that the tax return will provide a link in the chain leading to

other incriminating evidence is too vague and speculative. Nickerson argues that including his

tax registration number on the tax return will lead law enforcement to his business application.

He argues that the tax return and business application together are evidence that he possessed

and delivered marijuana. But his business application does not contain any incriminating

information – it simply states that he sells skin products, hemp products, and soap. And the

Northern Cross Collective Gardens’ business application simply lists its business as a “collective

garden,” which was a legal activity under the MUCA.

       Finally, at the time Nickerson filed this lawsuit he was not required to file a tax return

because DOR has already obtained warrants and judgments for his unpaid taxes. At that point,

Nickerson only needed to pay the judgment to satisfy DOR.

       Paying generally applicable taxes assessed on legal medical marijuana sales cannot create

a “real and appreciable” risk of self-incrimination. The tax return neither directly nor indirectly

provides any incriminating information and Nickerson at this time does not even need to file a



                                                 15
No. 48702-1-II


tax return. As a result, it would be an “extreme if not an extravagant application of the Fifth

Amendment” to say that Nickerson cannot pay the judgment for unpaid retail sales and B&O

taxes. Sullivan, 274 U.S. at 263-64. Therefore, we hold that the Fifth Amendment right against

self-incrimination does not apply.

                                          CONCLUSION

        DOR’s taxation of Nickerson and his business does not violate either the Supremacy

Clause or the Fifth Amendment. Accordingly, we affirm the trial court’s denial of Nickerson’s

summary judgment motion and its grant of summary judgment in favor of DOR.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, A.C.J.



 We concur:




 WORSWICK, J.




 MELNICK, J.




                                                 16